Jim Johnson, Associate Justice, (dissenting). I do not agree with the majority view. A careful study of the entire record before us impels me to the conclusion that the testimony in this case amounts to no more than a swearing match between partial witnesses. To say that the caliber of evidence here presented rises to the dignity of being so clear, cogent and convincing so as to-be “substantially beyond a reasonable doubt,” Crowell v. Parks, 209 Ark. 803, 193 S.W. 2d 483, obliterates the sacred rule heretofore required to be followed to prove the existence of an oral contract to make a will. For the reasons stated I respectfully dissent. George Rose Smith, J., joins in this dissent.